EJECTMENT for a tract of land called Glover’s Point, containing 200 acres at Nanjemoy in Charles County.
At the Assises held for Charles County in April. The Jury found by their special verdict.
*149The certificate of Glover's Point dated the 12th'of June, 1657, to Edmund Lindsey, in the following words : “ In the “ acts and proceedings of his Lordship’s land-office of “ Maryland, Liber A. B. H. folio 437. among other things “ is contained as follows, viz. Edmund Lindsey, Glover's “ Point, 200 acres, June 12, 1657. N. side Potom. R. Cha„ “ Co. Rent 4s.”
“ N. B. The above is an abstract of the certificates “ that were in the land record, Lib. L. and was thus in- “ dorsed, viz. ‘ This copy is ordered to be recorded “ ‘ by those employed to transcribe the land records, in “ ‘the begining of the land record book, next succeeding “ ‘the years 1656 and 1657, for the information of those “‘concerned. May 30, 1717-
“ ‘ Signed per order Mic. Jenifer, Cl. Lo. Ho.’
“ In testimony that the above is a true copy; and that “ no more can be found on record of Edmund Lindsey's cer- “ tifcate of Glover's Point than is above inserted; and that “ the above mentioned Lib. L. is not to be found among “ the record books in the land-office, but is said to have “ been burnt when the stadt-house was burnt. I have “ hereunto set my hand, and affixed the usual seal of the “ said office, this twelfth day of April, Anno Domini u 1738.
“ G. Beddoe, Cl. land-office.”
Also the deed of the said Edmund Lindsey to Giles Glover in the words following, viz. “ Know all men by these “ presents, that I Edmund Lindsey, of Port Tobacco in “ Charles County, planter, have sold, and by these presents “ do sell, for a valuable consideration unto Giles Glover, of “ the County aforesaid, planter, 200 acres of land lying and “ being upon the easternmost branch of Avon River, running “ north and by west for breadth, and east and by north for “ length, into the woods: To have and to hold the said “ land with all, &c. unto him the' said Giles Glover, his *150“ heirs and assigns forever. And further, I the said “ Edmund Lindsey, do warrant the said sale from all just “ claims in law. In testimony whereof, I have hereunto “ set my hand and seal this 4th September, 1660.” Signed by Edmund Lindsey in the presence of two witnesses.
“ This bill of sale was acknowledged in open Court by “ Edmund Lindsey, to be his free and voluntary act and “ deed, this 4th September, 1660.
“ Testis Thomas Lomax, Clerk.”
Recorded in Liber A. section 255. one' of the land records of Charles County.
Also found the deed from Giles Glover and Elizabeth Glover to Jacob Lumbrose alias John Lumbrose, in the words following, viz: “ Know all men by these presents, “ that we Giles and Elizabeth Glover, for us and our heirs, “ executors, administrators and assigns forever, do assign “ all our right, title and interest of this bill of sale unto “ Jacob Lumbrose, his heirs, executors, administrators or “ assigns forever, (he, the said Lumbrose, paying the Lord “ Proprietary’s rent for it for the future,) for a valuable “ consideration already received, and do also warrant and “ defend the said land, against all’ claims or claim whatso- “• ever in law. As witness this our hands this 2d October, “ 1662,” and purports to be “ signed sealed and deli- “ vpred in open Court in Charles County, as witness,
“ Geo. Thompson, Clerk.”
Also found the deed of the said Lumbrose and his wife to Nicholas Emerson, in the following words, viz. “ Know “ all men by these presents, that I Jacob alias John Lum- “ brose and Elizabeth Lumbrose, do hereby assign and “ set over, all our right, title, interest, from us, our heirs, “ executors or assigns, unto Nicholas Emerson, his heirs, “ executors, administrators or assigns of this above men- “ tioned bill of sale, as witness our hands, this 16th No- “ vember, 1663.” Signed, sealed and delivered in the presence of two witnesses.
*151The Jury also found the last will and testament of the said Nicholas Emerson proved in September, 1671, devising the land to Elizabeth his wife and Mary his daughter, and found that the defendant was the heir at law to Henry Hawkins and Elizabeth his wife, to whom the devisees of Emerson had conveyed the land in question, as appears by the conveyance found in the special verdict.
The Provincial Court gave judgment for the defendant.
See Lib, E. J, No, 4, fol. 427. •